DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 Specification
The substitute specification of 11/30/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 23, said claim is indefinite because it is unclear if the 30% silver particles is based upon weight, volume, etc.  Additionally it is unclear what is meant by the opposing outer fabric 
With regards to claim 28, it is unclear how the undergarment fabric can have a first outer layer, an opposing outer layer, and a second outer layer.
With regards to claim 30, said claim is indefinite because it is unclear if the 30% silver particles is based upon weight, volume, etc.   The term “moisture blocking” is also held to be indefinite because it is unclear to what degree a material must block moisture in order to meet said limitation.  Furthermore, it is unclear if “moisture” refers to water or water vapor.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
With regards to claim 23, there is no support in the original disclosure for the first outer fabric layer and the opposing outer fabric layer to be made of the “said first material.”
With regards to claims 24 and 25, there is no support in the original disclosure for shielding layers comprising 30% silver particles and meeting the claimed attenuation and shielding effectiveness limitations.
With regards to claim 27, there is no support in the original disclosure for a first outer fabric layer having at least 50dB attenuation.
With regards to claim 28, there is no support in the original disclosure for the claimed undergarment fabric having first outer layer, an opposing outer layer, and a second outer layer.
With regards to claim 29, there is no support in the original disclosure for “one of said layers is treated with an anti-microbial agent.”
With regards to claims 30-34, there is no support in the original disclosure for the claimed multilayer fabric comprising
“a first outer fabric layer having EMF and EMR shielding properties and containing about 30% silver particles;
an inner moisture blocking layer, said moisture blocking layer having anti-microbial properties;
an opposing outer fabric layer having EMF and EMR shielding properties and containing about 30% silver particles.”
The additional limitations of claims 31-34 are also not supported by the original disclosure.
Response to Arguments
Applicant’s arguments with respect to previously pending claim(s) 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN202269409 (herein referred to as “China”) teaches a multiple layer EMF AND EMR shielding undergarment fabric for disposable undergarments (see summary of the invention) comprising a first outer fabric layer having EMF and EMR shielding properties, a sponge (herein understood to read on the claimed “an inner moisture blocking layer”, and an opposing outer fabric layer having EMF and EMR shielding properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/KEVIN R KRUER/               Primary Examiner, Art Unit 3649